Exhibit FOR IMMEDIATE RELEASE Ultimate Reports Q4 and Year-End 2008 Financial Results Record $12 Million in New Annual Recurring Revenues for Quarter, Record Total Revenue and Recurring Revenue Results for Quarter and Year Weston, FL, February 5, 2009–The Ultimate Software Group, Inc. (Nasdaq: ULTI), a leading provider of end-to-end strategic human resources, payroll, and talent management solutions, announced today its financial results for the fourth quarter and year ended December 31, 2008. For the fourth quarter of 2008, Ultimate reported total revenues of $49.7 million, an increase of 18%, and recurring revenues of $28.9 million, a 19% increase, both compared with 2007’s fourth quarter. GAAP net income for the fourth quarter of 2008 was $0.6 million, or $0.02 per diluted share, versus $23.1 million, or $0.86 per diluted share, for the fourth quarter of 2007.Included in GAAP net income for the fourth quarter of 2007 was the release of the valuation allowance against deferred tax assets, which contributed $19.9 million to net income during the fourth quarter, or $0.74 per diluted share (“Valuation Release Income Tax Benefit”). Non-GAAP net income for the fourth quarter of 2008, which excludes stock-based compensation and amortization of acquired intangibles, was $2.7 million, or $0.11 per diluted share, compared with non-GAAP net income of $6.2 million, or $0.23 per diluted share for the fourth quarter of 2007, which excluded stock-based compensation, amortization of acquired intangibles and the Valuation
